Citation Nr: 1525061	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for alcohol and drug abuse.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, and from December 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2013, the RO denied a claim for service connection for hearing loss, and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD.  Following receipt of a timely notice of disagreement in March 2013, the RO's January 2014 statement of the case shows that the RO expanded the (denied) issues to include claims for service connection for bilateral tinnitus, alcohol and drug abuse, and a mood disorder to include depression and anxiety.  

Given the RO's denial of a claim for PTSD in April 2007, which is now final (discussed infra) and in order to construe his claims broadly to avoid any prejudice to the Veteran, the Board has recharacterized the issues as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009),

In April 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

It appears that the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in rating decision dated in April 2007, has been raised.  See VA Form 21-4138, received in February 2012; Veteran's notice of disagreement, received in March 2013.  This issue has not been adjudicated by the RO, and it is referred to the RO for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  During the Veteran's hearing, held in April 2014, prior to the promulgation of a decision in the appeal, it was stated that the Veteran desired to withdraw the issue of entitlement to service connection for alcohol and drug abuse.

2.  The Veteran's hearing loss, and tinnitus, are related to his service.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for alcohol and drug abuse by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The Veteran's hearing loss, and tinnitus, are related to his service.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to entitlement to service connection for alcohol and drug abuse.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during the Veteran's hearing, held in April 2014, prior to the promulgation of a decision in the appeal, it was stated that the Veteran desired to withdraw the issue of entitlement to service connection for alcohol and drug abuse.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Sensorineural hearing loss, and tinnitus, can be service connected on such a basis. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 
 
Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014). 

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharges (DD Form 214) from his first and second periods of active duty show that his primary specialty was material storage and handling specialist.  His second discharge shows that he served with an field artillery unit, and that his badges included hand grenade (expert), and M-16 marksman.  He also received the Southwest Asia Service Medal with two bronze service stars.  His personnel file shows that he served in Southwest Asia from December 1990 to June 1991.  

The Veteran's service treatment records include an October 1989 entrance examination report which shows that his ears and drums were clinically evaluated as normal, and audiometric test results which showed that the Veteran did not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran denied a history of hearing loss.  A separation examination report is not of record.

There is no relevant post-service medical evidence dated between the Veteran's first and second periods of active duty.

The Veteran's service treatment records from his second period of active duty include a March 1991 examination report which shows that his ears and drums were clinically evaluated as normal, and audiometric test results which showed that the Veteran did not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.  A separation examination report is not of record.  

As for the post-active duty medical evidence, it includes a service treatment record, i.e., and examination report, dated in February 1995, performed in association with National Guard duty.  This report shows that his ears and drums were clinically evaluated as normal, and audiometric test results which showed that the Veteran did not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.  

A QTC examination report, dated in February 2013, shows that the Veteran reported noise exposure during service while performing duties in field artillery, and as a supply clerk, and firing weapons with both hands, with use of hearing protection.  The report includes audiometric test results which show that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The audiologist noted that the Veteran was shown to have normal hearing bilaterally in service examination reports, dated in October 1989 and March 1991, as well as a post-active duty service examination report, dated in February 1995.  The audiologist concluded that the Veteran's hearing loss is less likely than not the result of exposure to hazardous noise exposure during service, explaining that he had normal hearing throughout military service.  The audiologist further concluded that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.  

The Board finds that service connection for hearing loss, and tinnitus, is warranted. 
The Veteran is shown to have won badges for proficiency in firing small arms, and use of hand grenades, and to have served with an artillery unit.  His claimed exposure to loud noise from rifles, grenades, and artillery, is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014).  Furthermore, the Board finds that the evidence is at least in equipoise as to whether his currently shown bilateral hearing loss is related to his service.  For hearing loss, the Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this case, the February 2013 QTC examiner merely noted that the Veteran had normal hearing during service.  Given the Court's holdings in Hensley and Ledford, it appears that the rationale for the opinion in the February 2013 QTC examination report is inadequate.  There is no other opinion of record that weighs against the claim.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted.  
With regard to tinnitus, the February 2013 QTC examiner concluded that the Veteran's tinnitus is associated with his hearing loss.  As the Board has determined that service connection is warranted for hearing loss, service connection is also warranted for tinnitus.  38 C.F.R. § 3.310 (2014).

As the Board has granted the claims for hearing loss, and tinnitus, in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004). 

ORDER

The issue of entitlement to service connection for drug and alcohol abuse is dismissed.

Service connection for hearing loss, and tinnitus, is granted.


REMAND

With regard to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in a rating decision, dated in April 2007, the RO denied claims for service connection for "depression/anxiety to include sleep problems," and PTSD.  There was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2014). 

In a VA Form 21-4138, received in February 2012, and a notice of disagreement as to the RO's March 2013 rating decision, received that same month, it was argued that the RO's April 2007 rating decision, which denied claims for service connection for "depression/anxiety to include sleep problems," and PTSD, was based on clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2014).  

The RO has not yet adjudicated the issues of CUE in its April 2007 decision.  As this decision involved claims for an acquired psychiatric disorder, and PTSD, the CUE issues are considered to be inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, these claims must be decided together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate actions in order to adjudicate the issue of whether clear and unmistakable error was committed in its April 2007 rating decision, which denied claims for service connection for an acquired psychiatric disorder, and PTSD.  

If either of the claims is denied, the RO should inform the Veteran of the denial and of his appellate rights.  This issue will not be before the Board.  

2.  Thereafter, if appropriate, the RO should readjudicate the claim that new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

If the benefit sought on appeal remains denied, the Veteran and his representative, should be provided a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


